DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an apparatus, classified in G01N 2021/7763.
II. Claims 7-12, drawn to an apparatus, classified in B01L 2300/165.
III. Claims 13-18, drawn to an apparatus, classified in B01L 3/5023.
IV. Claims 19-22 drawn to an apparatus, classified in B01L 2300/0864.
V. Claims 23-25, drawn to a system, classified in B01L 2300/023.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not overlap in regards to the distribution substrates and flow paths. From the description of the flow paths in Invention I, it does not seem necessary to include the distribution substrates of Invention II.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as being capable of use together. Invention I claims a first flow path and Invention III claims a first flow passageway and does not disclose their use together.
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs as Invention I contains a first and second flow path, and Invention IV contains a multiplexed flow path. Further, the inventions are not disclosed are capable of use together as there is no connection between Invention I and Invention II other than a diagnostic element with a lateral flow analysis which is not specific.
Inventions I and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the system of Invention V does not require the first and second flow paths of Invention I and can instead use a multiplexed flow path.  The subcombination has separate utility such as performing simultaneous colorimetric analysis instead of the mutually different analyses of Invention V.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, as Invention II claims two hydrophilic regions within two distribution regions, but Invention III does not disclose the same. Further, these inventions are not disclosed as being capable of use together.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as being capable of use together. Further, the inventions have different designs as the distribution substrate and multiplex flow paths are located at the same point in the invention, but they complete different tasks.
Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together, and Invention V does not mention the design of the distribution substrate of Invention II.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together. Further, Invention III discloses a passageway comprised of hydrophilic material at the same point as the multiplexed flow path of Invention IV, but they do not complete the same task.
Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not overlap in scope, function, operation, or design. Invention V does not require the hydrophilic material of Invention III.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions IV and V are not disclosed as capable of use together as Invention V does not require the multiplexed path of Invention IV. Further, the inventions have different designs, modes of operation, and effects as the final outcomes of both inventions differ.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-V fall within different fields of search. The search effort would require employment of different search queries in order to find the pertinent prior art which establishes an examination search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Garg on 7/26/2022 a provisional election was made without traverse to prosecute the invention of II, claims 7-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 and 13-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 1-6 and 13-25 directed to Inventions I, III, IV, and V non-elected without traverse.  Accordingly, claims 1-6 and 13-25 been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rakesh Garg on 7/26/2022.
The application has been amended as follows: 
Claim 7 (Currently Amended): An apparatus comprising:
a sample receiving region;
a first diagnostic element that includes one or more colorimetric analysis regions;
a second diagnostic element that includes one or more lateral flow assay analysis regions;
a first distribution substrate comprising a first hydrophilic region and a first hydrophobic region that defines a boundary of the first hydrophilic region, wherein the first hydrophilic region receives liquid deposited at the sample receiving region; and
a second distribution substrate comprising a second hydrophilic region that receives a first portion of liquid from the first hydrophilic region and allows the liquid to flow to the first diagnostic element, a third hydrophilic region that receives a second portion of liquid from the first hydrophilic region and is configured to allow[[s]] the liquid to flow to the second diagnostic element, and a second hydrophobic region that is configured to oppose[[s]] traversal of liquid from the second hydrophilic region to the third hydrophilic region.

REASONS FOR ALLOWANCE
Claim 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Delahunt et al. (US 2015/0111216) teaches the following:
An apparatus (referred to as a microfluidic microscopy device 100, see Fig. 1 and [0057]) comprising:
a sample receiving region (referred to as the first end of the absorbent structure 105 that receives the polar liquid 110, see Fig. 1 and [0057]);
a first diagnostic element that includes one or more colorimetric analysis regions (referred to as the colorimetric readout, see [0146]);
a second diagnostic element that includes one or more lateral flow assay analysis regions (referred to as the lateral flow assay of the device, see [0146]);
a first distribution substrate (referred to as the absorbent structure 105, see Fig. 1 and [0057])  comprising a first hydrophilic region (referred to as the hydrophilic region on the absorbent structure, see [0079]) and a first hydrophobic region that defines a boundary of the first hydrophilic region (referred to as the hydrophobic region that constricts and limits liquid flow within the hydrophilic region, see [0080]), wherein the first hydrophilic region receives liquid deposited at the sample receiving region (the hydrophilic region receives the polar liquid 110 at the absorbent structure’s first end, see Fig. 1 and [0079]).
However, Delahunt et al. does not teach nor fairly suggest that a second distribution substrate comprising a second hydrophilic region that receives a first portion of liquid from the first hydrophilic region and allows the liquid to flow to the first diagnostic element, a third hydrophilic region that receives a second portion of liquid from the first hydrophilic region and allows the liquid to flow to the second diagnostic element, and a second hydrophobic region that opposes traversal of liquid from the second hydrophilic region to the third hydrophilic region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/               Examiner, Art Unit 1798                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797